 

 

 

 

Exhibit 10.2

GUARANTY AGREEMENT

 

This GUARANTY AGREEMENT (this "Guaranty") is made as of the 31st day of March,
2016, by Guarantor (as hereinafter defined) for the benefit of Lender (as
hereinafter defined).

 

1.Definitions.  As used in this Guaranty, the following terms shall have the
meanings indicated below:

 

(a)The term "Lender" shall mean FROST BANK, a Texas state bank, whose address
for notice purposes is the following:

 

P.O. Box 1600

San Antonio, Texas 78296

Attn:  Aaron Loose

 

(b)The term "Borrower" (whether one or more) shall mean the following:

 

T.B.A. INSURANCE GROUP, LTD., a Texas limited partnership.

 

(c)The term "Guarantor" shall mean STATE NATIONAL COMPANIES, INC., a Delaware
corporation, whose address for notice purposes is the following:

 

1900 L Don Dodson Drive

Bedford, Texas  76021

Attn:  Chief Financial Officer.

 

(d)The term "Guaranteed Indebtedness" shall mean (i) all indebtedness,
obligations and liabilities of Borrower to Lender now existing or hereafter
arising under or evidenced by that one certain Revolving Promissory Note (the
"Note") dated March 31, 2016, in the original principal amount of
$15,000,000.00, executed by Borrower and payable to the order of Lender,
(ii) all accrued but unpaid interest on any of the indebtedness described in
(i) above; (iii) all obligations of Borrower to Lender under the Loan Agreement
dated of even date herewith between Borrower and Lender (the "Loan Agreement"),
and any other documents evidencing, securing, governing and/or pertaining to all
or any part of the indebtedness described in (i) and (ii) above (collectively,
the "Loan Documents"); (iv) all costs and expenses incurred by Lender in
connection with the collection and administration of all or any part of the
indebtedness and obligations described in (i), (ii) and (iii) above or the
protection or preservation of, or realization upon, the collateral securing all
or any part of such indebtedness and obligations, including, without limitation,
all reasonable attorneys' fees; and (v) all renewals, extensions, modifications,
restructurings and rearrangements of the indebtedness and obligations described
in (i), (ii), (iii) and (iv) above.

 

2.Obligations.  As an inducement to Lender to extend or continue to extend
credit and other financial accommodations to Borrower, Guarantor, for value
received, does hereby

490596.6

1

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

unconditionally and absolutely guarantee the prompt and full payment and
performance of the Guaranteed Indebtedness when due or declared to be due and at
all times thereafter.

 

3.Character of Obligations.

 

(a)This is an absolute, continuing and unconditional guaranty of payment and not
of collection and if at any time or from time to time there is no outstanding
Guaranteed Indebtedness, the obligations of Guarantor with respect to any and
all Guaranteed Indebtedness incurred thereafter shall not be affected.  This
Guaranty and the Guarantor's obligations hereunder are irrevocable and, in the
event of Guarantor's death, shall be binding upon Guarantor's estate.  All of
the Guaranteed Indebtedness shall be conclusively presumed to have been made or
acquired in acceptance hereof.  Guarantor shall be liable, jointly and
severally, with Borrower and any other guarantor of all or any part of the
Guaranteed Indebtedness.

 

(b)Lender may, at its sole discretion and without impairing its rights
hereunder, (i) apply any payments on the Guaranteed Indebtedness that Lender
receives from Borrower or any other source other than Guarantor to that portion
of the Guaranteed Indebtedness, if any, not guaranteed hereunder, and (ii) apply
any proceeds it receives as a result of the foreclosure or other realization on
any collateral for the Guaranteed Indebtedness to that portion, if any, of the
Guaranteed Indebtedness not guaranteed hereunder or to any other indebtedness or
other obligations owing to Lender secured by such collateral.

 

(c)Guarantor agrees that its obligations hereunder shall not be released,
diminished, impaired, reduced or affected by the existence of any other guaranty
or the payment by any other guarantor of all or any part of the Guaranteed
Indebtedness.

 

(d)Guarantor's obligations hereunder shall not be released, diminished,
impaired, reduced or affected by, nor shall any provision contained herein be
deemed to be a limitation upon, the amount of credit which Lender may extend to
Borrower, the number of transactions between Lender and Borrower, payments by
Borrower to Lender or Lender's allocation of payments by Borrower.

 

(e)Without further authorization from or notice to Guarantor, Lender may
compromise, accelerate or otherwise alter the time or manner for the payment of
the Guaranteed Indebtedness, increase or reduce the rate of interest thereon,
release or add any one or more guarantors or endorsers, or allow substitution of
or withdrawal of collateral or other security and release collateral and other
security or subordinate the same.

 

4.Representations and Warranties.  Guarantor hereby represents and warrants the
following to Lender:

 

(a)This Guaranty may reasonably be expected to benefit, directly or indirectly,
Guarantor, and (i) if Guarantor is a corporation, the Board of Directors of
Guarantor has determined that this Guaranty may reasonably be expected to
benefit, directly or indirectly,

490596.6

2

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Guarantor; or (ii) if Guarantor is a partnership, the requisite number of its
partners have determined that this Guaranty may reasonably be expected to
benefit, directly or indirectly, Guarantor; or (iii) if Guarantor is a limited
liability company, the requisite number of its members/managers have determined
that this Guaranty may reasonably be expected to benefit, directly or
indirectly, Guarantor; or (iv) if Guarantor is a trust, the requisite number of
its trustees have determined that this Guaranty may reasonably be expected to
benefit, directly or indirectly, Guarantor; and

 

(b)Guarantor is familiar with, and has independently reviewed the books and
records regarding, the financial condition of Borrower and is familiar with the
value of any and all collateral intended to be security for the payment of all
or any part of the Guaranteed Indebtedness; provided, however, Guarantor is not
relying on such financial condition or collateral as an inducement to enter into
this Guaranty; and

 

(c)Guarantor has adequate means to obtain from Borrower on a continuing basis
information concerning the financial condition of Borrower, and Guarantor is not
relying on Lender to provide such information to Guarantor either now or in the
future; and

 

(d)Guarantor has the power and authority to execute, deliver and perform this
Guaranty and any other agreements executed by Guarantor contemporaneously
herewith, and the execution, delivery and performance of this Guaranty and any
other agreements executed by Guarantor contemporaneously herewith do not and
will not violate (i) any agreement or instrument to which Guarantor is a party;
(ii) any law, rule, regulation or order of any governmental authority to which
Guarantor is subject; or (iii) its articles of incorporation, certificate of
formation or bylaws, if Guarantor is a corporation, its articles of
organization, certificate of formation or company agreement, if Guarantor is a
limited liability company, or its certificate of limited partnership,
certificate of formation or partnership agreement, if Guarantor is a partnership
(general or limited); and

 

(e)Neither Lender nor any other party has made any representation, warranty or
statement to Guarantor in order to induce Guarantor to execute this Guaranty;
and

 

(f)The financial statements and other financial information regarding Guarantor
heretofore and hereafter delivered to Lender are and shall be true and correct
in all material respects and fairly present the financial position of Guarantor
as of the dates thereof, and no material adverse change has occurred in the
financial condition of Guarantor reflected in the financial statements and other
financial information regarding Guarantor heretofore delivered to Lender since
the date of the last statement thereof; and

 

(g)As of the date hereof, after giving effect to this Guaranty and the
obligations evidenced hereby, (i) Guarantor is and will be solvent, (ii) the
fair saleable value of Guarantor's assets exceeds and will continue to exceed
its liabilities (both fixed and contingent), (iii) Guarantor is and will
continue to be able to pay its debts as they mature, and (iv) if Guarantor is
not an individual, Guarantor has and will continue to have sufficient capital to
carry on its business and all businesses in which it is about to engage.

 



490596.6

3

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

5.Covenants.  Guarantor hereby covenants and agrees with Lender as follows:

 

(a)As long as Borrower and Guarantor maintain the minimum consolidated Tangible
Net Worth provided in Article VIII of the Loan Agreement, Guarantor shall be
permitted to sell, lease, transfer, encumber, pledge or otherwise dispose of any
portion of Guarantor's assets or any interest therein, without Lender's prior
written consent; and

 

(b)Guarantor shall promptly furnish to Lender such financial statements and
other financial information of Guarantor as provided in Section 6.01 of the Loan
Agreement; and

 

(c)Guarantor shall comply with all terms and provisions of the Loan Documents
that apply to Guarantor; and

 

(d)Guarantor shall promptly inform Lender of (i) any litigation or governmental
investigation against Guarantor which, if determined adversely, could reasonably
be excepted to result in a default under any of the Loan Documents or Borrower
and Guarantor being unable to maintain the minimum consolidated Tangible Net
Worth provided in Article VIII of the Loan Agreement; (ii) any of Guarantor's
representations no longer being true, accurate and complete in all material
respects; and (iii) any material adverse change in the financial condition of
Guarantor.

 

6.Consent and Waiver.  

 

(a)Guarantor waives (i) promptness, diligence and notice of acceptance of this
Guaranty and notice of the incurring of any obligation, indebtedness or
liability to which this Guaranty applies or may apply and waives presentment for
payment, notice of nonpayment, protest, demand, notice of protest, notice of
intent to accelerate, notice of acceleration, notice of dishonor, diligence in
enforcement and indulgences of every kind, and (ii) the taking of any other
action by Lender, including, without limitation, giving any notice of default or
any other notice to, or making any demand on, Borrower, any other guarantor of
all or any part of the Guaranteed Indebtedness or any other party.

 

(b)Guarantor waives any rights Guarantor has under, or any requirements imposed
by, Chapter 43 of the Texas Civil Practice and Remedies Code, as in effect on
the date of this Guaranty or as it may be amended from time to time.

 

(c)Lender may at any time, without the consent of or notice to Guarantor,
without incurring responsibility to Guarantor and without impairing, releasing,
reducing or affecting the obligations of Guarantor hereunder:  (i) change the
manner, place or terms of payment of all or any part of the Guaranteed
Indebtedness, or renew, extend, modify, rearrange or alter all or any part of
the Guaranteed Indebtedness; (ii) change the interest rate accruing on any of
the Guaranteed Indebtedness (including, without limitation, any periodic change
in such interest rate that occurs because such Guaranteed Indebtedness accrues
interest at a variable rate which may fluctuate from time to time); (iii) sell,
exchange, release, surrender, subordinate, realize upon or otherwise deal with
in any

490596.6

4

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

manner and in any order any collateral for all or any part of the Guaranteed
Indebtedness or this Guaranty or setoff against all or any part of the
Guaranteed Indebtedness; (iv) neglect, delay, omit, fail or refuse to take or
prosecute any action for the collection of all or any part of the Guaranteed
Indebtedness or this Guaranty or to take or prosecute any action in connection
with any of the Loan Documents; (v) exercise or refrain from exercising any
rights against Borrower or others, or otherwise act or refrain from acting; (vi)
settle or compromise all or any part of the Guaranteed Indebtedness and
subordinate the payment of all or any part of the Guaranteed Indebtedness to the
payment of any obligations, indebtedness or liabilities which may be due or
become due to Lender or others; (vii) apply any deposit balance, fund, payment,
collections through process of law or otherwise or other collateral of Borrower
to the satisfaction and liquidation of the indebtedness or obligations of
Borrower to Lender not guaranteed under this Guaranty; and (viii) apply any sums
paid to Lender by Guarantor, Borrower or others to the Guaranteed Indebtedness
in such order and manner as Lender, in its sole discretion, may determine.

 

(d)Should Lender seek to enforce the obligations of Guarantor hereunder by
action in any court or otherwise, Guarantor waives any requirement, substantive
or procedural, that (i) Lender first enforce any rights or remedies against
Borrower or any other person or entity liable to Lender for all or any part of
the Guaranteed Indebtedness, including, without limitation, that a judgment
first be rendered against Borrower or any other person or entity, or that
Borrower or any other person or entity should be joined in such cause, or (ii)
Lender first enforce rights against any collateral which shall ever have been
given to secure all or any part of the Guaranteed Indebtedness or this
Guaranty.  Such waiver shall be without prejudice to Lender's right, at its
option, to proceed against Borrower or any other person or entity, whether by
separate action or by joinder. 

 

(e)In addition to any other waivers, agreements and covenants of Guarantor set
forth herein, Guarantor hereby further waives and releases all claims, causes of
action, defenses and offsets for any act or omission of Lender, its directors,
officers, employees, representatives or agents in connection with Lender's
administration of the Guaranteed Indebtedness, except for Lender's willful
misconduct and gross negligence.

 

(f)Guarantor grants to Lender a contractual security interest in, and hereby
assigns, conveys, delivers, pledges and transfers to Lender all Guarantor's
right, title and interest in and to Guarantor's accounts with Lender (whether
checking, savings or some other account), including, without limitation, all
accounts held jointly with another person and all accounts Guarantor may open in
the future, excluding all IRA and Keogh accounts and all trust accounts for
which the grant of a security interest would be prohibited by law.  Guarantor
authorizes Lender, to the extent permitted by applicable law, to charge or
setoff all sums owing on the Guaranteed Indebtedness against any and all such
accounts.

 

(g)To the extent not prohibited by applicable law, Guarantor waives each of
Guarantor's rights or defenses, regardless of whether they arise, under (i) Rule
31 of the Texas Rules of Civil Procedure, (ii) Section 17.001 of the Texas Civil
Practice and Remedies Code, or (iii) any other statute or law, common law, in
equity, under contract or otherwise, or under any amendments, recodifications,
supplements or any successor statute

490596.6

5

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

or law of or to any such statute or law.  The parties intend that Guarantor
shall not be considered a "debtor" as defined in Section 9.102 of the Texas
Business and Commerce Code (and any successor statute thereto), as amended.

 

7.Obligations Not Impaired.  

 

(a)Guarantor agrees that its obligations hereunder shall not be released,
diminished, impaired, reduced or affected by the occurrence of any one or more
of the following events:  (i) the death, disability or lack of corporate,
company, partnership or trust power of Borrower, Guarantor or any other
guarantor of all or any part of the Guaranteed Indebtedness; (ii) any
receivership, insolvency, bankruptcy or other proceedings affecting Borrower,
Guarantor or any other guarantor of all or any part of the Guaranteed
Indebtedness, or any of their respective property; (iii) the partial or total
release or discharge of Borrower or any other guarantor of all or any part of
the Guaranteed Indebtedness, or any other person or entity from the performance
of any obligation contained in any instrument or agreement evidencing, governing
or securing all or any part of the Guaranteed Indebtedness, whether occurring by
reason of law or otherwise; (iv) the taking or accepting of any collateral for
all or any part of the Guaranteed Indebtedness or this Guaranty; (v) the taking
or accepting of any other guaranty for all or any part of the Guaranteed
Indebtedness; (vi) any failure by Lender to acquire, perfect or continue any
lien or security interest on collateral securing all or any part of the
Guaranteed Indebtedness or this Guaranty; (vii) the impairment of any collateral
securing all or any part of the Guaranteed Indebtedness or this Guaranty; (viii)
any failure by Lender to sell any collateral securing all or any part of the
Guaranteed Indebtedness or this Guaranty in a commercially reasonable manner or
as otherwise required by law; (ix) any invalidity or unenforceability of or
defect or deficiency in any of the Loan Documents; (x) any other circumstance
which might otherwise constitute a defense available to, or discharge of,
Borrower or any other guarantor of all or any part of the Guaranteed
Indebtedness; or (xi) the application by Lender of the proceeds from the sale,
foreclosure or other realization of or on any collateral for the Guaranteed
Indebtedness to any other indebtedness or obligations secured by such
collateral.

 

(b)This Guaranty shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of all or any part of the Guaranteed
Indebtedness is rescinded or must otherwise be returned by Lender upon the
insolvency, bankruptcy or reorganization of Borrower, Guarantor, any other
guarantor of all or any part of the Guaranteed Indebtedness, or otherwise, all
as though such payment had not been made.

 

(c)In the event Borrower is a corporation, limited liability company, joint
stock association or partnership, or is hereafter any such entity, none of the
following shall affect Guarantor's liability hereunder: (i) the unenforceability
of all or any part of the Guaranteed Indebtedness against Borrower by reason of
the fact that the Guaranteed Indebtedness exceeds the amount permitted by law;
(ii) the act of creating all or any part of the Guaranteed Indebtedness is ultra
vires; or (iii) the officers or partners creating all or any part of the
Guaranteed Indebtedness acted in excess of their authority.  Guarantor hereby
acknowledges that withdrawal from, or termination of, any ownership interest in
Borrower

490596.6

6

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

now or hereafter owned or held by Guarantor shall not alter, affect or in any
way limit the obligations of Guarantor hereunder.

 

8.Actions Against Guarantor.  In the event of a default in the payment or
performance of all or any part of the Guaranteed Indebtedness when such
Guaranteed Indebtedness becomes due, whether by its terms, by acceleration or
otherwise, Guarantor shall, without notice or demand, promptly pay the amount
due thereon to Lender, in lawful money of the United States, at Lender's address
set forth in Section 1(a) above.  In order to collect payment, one or more
successive or concurrent actions may be brought against Guarantor, either in the
same action in which Borrower is sued or in separate actions, as often as Lender
deems advisable.  The exercise by Lender of any right or remedy under this
Guaranty or under any other agreement or instrument, at law, in equity or
otherwise, shall not preclude concurrent or subsequent exercise of any other
right or remedy.  The books and records of Lender shall be admissible as
evidence in any action or proceeding involving this Guaranty and shall be
prima facie evidence of the payments made on, and the outstanding balance of,
the Guaranteed Indebtedness.

 

9.Payment by Guarantor.  Whenever Guarantor makes any payment to Lender which is
or may become due under this Guaranty, written notice must be delivered to
Lender contemporaneously with such payment.  Such notice shall be effective for
purposes of this paragraph when, contemporaneously with such payment, Lender
receives such notice either by:  (a) personal delivery to the address and
designated department of Lender identified in Section 1(a) above, or (b) United
States mail, certified or registered, return receipt requested, postage prepaid,
addressed to Lender at the address shown in Section 1(a) above.  In the absence
of such notice to Lender by Guarantor in compliance with the provisions hereof,
any sum received by Lender on account of the Guaranteed Indebtedness shall be
conclusively deemed paid by Borrower.

 

10.Reserved. 

 

11.Reserved. 

 

12.Waiver by Lender.  No delay on the part of Lender in exercising any right
hereunder or failure to exercise the same shall operate as a waiver of such
right.  In no event shall any waiver of the provisions of this Guaranty be
effective unless the same be in writing and signed by an officer of Lender, and
then only in the specific instance and for the purpose given.

 

13.Successors and Assigns.  This Guaranty is for the benefit of Lender, its
successors and assigns.  This Guaranty is binding upon Guarantor and Guarantor's
heirs, executors, administrators, personal representatives and successors,
including, without limitation, any person or entity obligated by operation of
law upon the reorganization, merger, consolidation or other change in the
organizational structure of Guarantor.

 

14.Costs and Expenses.  Guarantor shall pay on demand by Lender all costs and
expenses, including, without limitation, all reasonable attorneys' fees,
incurred by Lender in connection with the preparation, administration,
enforcement and/or collection of this Guaranty.  This covenant shall survive the
payment of the Guaranteed Indebtedness.

 



490596.6

7

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

15.Severability.  If any provision of this Guaranty is held by a court of
competent jurisdiction to be illegal, invalid or unenforceable under present or
future laws, such provision shall be fully severable, shall not impair or
invalidate the remainder of this Guaranty and the effect thereof shall be
confined to the provision held to be illegal, invalid or unenforceable.

 

16.No Obligation.  Nothing contained herein shall be construed as an obligation
on the part of Lender to extend or continue to extend credit to Borrower.

 

17.Amendment.  No modification or amendment of any provision of this Guaranty,
nor consent to any departure by Guarantor therefrom, shall be effective unless
the same shall be in writing and signed by an officer of Lender, and then shall
be effective only in the specific instance and for the purpose for which given.

 

18.Cumulative Rights.  All rights and remedies of Lender hereunder are
cumulative of each other and of every other right or remedy which Lender may
otherwise have at law or in equity or under any instrument or agreement, and the
exercise of one or more of such rights or remedies shall not prejudice or impair
the concurrent or subsequent exercise of any other rights or remedies.  This
Guaranty, whether general, specific and/or limited, shall be in addition to and
cumulative of, and not in substitution, novation or discharge of, any and all
prior or contemporaneous guaranty agreements by Guarantor in favor of Lender or
assigned to Lender by others.

 

19.Governing Law, Venue. This Guaranty is intended to be performed in the State
of Texas.  Except to the extent that the laws of the United States may apply to
the terms hereof, the substantive laws of the State of Texas shall govern the
validity, construction, enforcement and interpretation of this Guaranty.  In the
event of a dispute involving this Guaranty or any other instruments executed in
connection herewith, the undersigned irrevocably agrees that venue for such
dispute shall lie in any court of competent jurisdiction in Bexar County, Texas.

 

20.Compliance with Applicable Usury Laws.  Notwithstanding any other provision
of this Guaranty or of any instrument or agreement evidencing, governing or
securing all or any part of the Guaranteed Indebtedness, Guarantor and Lender by
its acceptance hereof agree that Guarantor shall never be required or obligated
to pay interest in excess of the maximum non-usurious interest rate as may be
authorized by applicable law for the written contracts which constitute the
Guaranteed Indebtedness.  It is the intention of Guarantor and Lender to conform
strictly to the applicable laws which limit interest rates, and any of the
aforesaid contracts for interest, if and to the extent payable by Guarantor,
shall be held to be subject to reduction to the maximum non-usurious interest
rate allowed under said law.

 

21.Gender.  Within this Guaranty, words of any gender shall be held and
construed to include the other gender.

 

22.Captions.  The headings in this Guaranty are for convenience only and shall
not define or limit the provisions hereof.

 

23.Right of Revocation.  Guarantor understands and agrees that Guarantor may
revoke its future obligations under this Guaranty at any time by giving Lender
written notice that Guarantor

490596.6

8

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

will not be liable hereunder for any indebtedness or obligations of Borrower
incurred on or after the effective date of such revocation.  Such revocation
shall be deemed to be effective on the day following the day Lender receives
such notice delivered either by:  (a) personal delivery to the address and
designated department of Lender identified in Section 1(a) above, or (b) United
States mail, registered or certified, return receipt requested, postage prepaid,
addressed to Lender at the address shown in Section 1(a) above.  Notwithstanding
such revocation, Guarantor shall remain liable on its obligations hereunder
until payment in full to Lender of (a) all of the Guaranteed Indebtedness that
is outstanding on the effective date of such revocation, and any renewals and
extensions thereof, and (b) all loans, advances and other extensions of credit
made to or for the account of Borrower on or after the effective date of such
revocation pursuant to the obligation of Lender under a commitment or agreement
made to or with Borrower prior to the effective date of such revocation.  The
terms and conditions of this Guaranty, including without limitation the consents
and waivers set forth in Section 6 hereof, shall remain in effect with respect
to the Guaranteed Indebtedness described in the preceding sentence in the same
manner as if such revocation had not been made by Guarantor.

 

 

[Signature on following page.]



490596.6

9

 

 

--------------------------------------------------------------------------------

 

 

EXECUTED as of the date first above written.

 

 

GUARANTOR:

 

 

 

 

 

State National Companies, Inc.,

 

a Delaware corporation

 

 

 

By:

/s/ Terry L. Ledbetter

 

Name:

Terry L. Ledbetter

 

Title:

Chief Executive Officer

 

 

490596.6

Guaranty Agreement – Signature Page

 

 

--------------------------------------------------------------------------------